Citation Nr: 0804378	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to additional vocational rehabilitation 
services under Chapter 31, Title 38, United States Code.  

2.  Entitlement to employment assistance under 38 C.F.R. 
§ 21.47.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973, and from May 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denying entitlement to additional 
Chapter 31 vocational rehabilitation services.  An October 
2004 determination again denied the claim.  

The veteran testified at a hearing before the undersigned in 
December 2007.  At that hearing, he submitted additional 
evidence, and waived RO consideration of that evidence.

The issue of entitlement to employment assistance under 
38 C.F.R. § 21.47 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
degenerative arthritis of the lumbar spine, rated as 20 
percent disabling, and residuals of a right shoulder injury, 
rated as 10 percent disabling; his combined rating is 30 
percent.

2.  The veteran has been rehabilitated to the point of 
employability; he has been able to secure employment; his 
current skills are adequate to maintain employment in that 
field; the veteran's disabilities have not worsened to the 
point that he is unable to perform the duties regarding his 
employment; and the veteran's current occupation has not been 
found to be unsuitable due to his abilities. 


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.40, 
21.51, 21.52 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

However, the VCAA is inapplicable to claims such as the one 
decided herein as the statute at issue is not found in Title 
38, United States Code, Chapter 51 (i.e. the laws changed by 
VCAA), rather, it is found in Chapter 31.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 C.F.R. § 21.1.

A veteran is entitled to a rehabilitation program under 
Chapter 31, in part, if he has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40(a)(1), (b).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  An "employment handicap" 
does not exist when any one of the following conditions is 
present: (i) The veteran's employability is not impaired; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons within their control; (ii) the veteran's 
employability is impaired, but his or her service-connected 
disability does not materially contribute to the impairment 
of employability; or (iii) the veteran has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).  

A "serious employment handicap" is a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).  The 
veteran's service-connected disability need not be the sole 
or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  A separate determination addressing 
whether a "serious employment handicap" exists shall be made 
in each case in which an employment handicap is found.  38 
C.F.R. § 21.52(a).  

"[T]he Secretary is given broad authority to make awards and 
determine the scope of services and assistance" concerning 
Chapter 31 vocational rehabilitation benefits.  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996) (such determinations are 
only set aside in cases found to be arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law).

The pertinent evidence of record shows that service 
connection has been established for degenerative arthritis of 
the lumbar spine (20 percent), and residuals of a right 
shoulder injury (10 percent).  The veteran's combined 
service-connected disability rating is 30 percent.

In August 1990, an Individualized Written Rehabilitation Plan 
was developed to enable the veteran to obtain an associates 
degree in human services.  However, his academic progress was 
unsatisfactory in the two semesters he attempted.  He 
obtained additional vocational counseling and an 
Individualized Employment Assistance Plan was developed in 
December 1993 to enable the veteran to obtain truck driver 
training at a vocational technical school.  He entered the 
training program on a full time basis in April 1994, but the 
school suspended him in June 1994 due to excessive absences, 
failure to cooperate and inappropriate behavior.  

In a counseling record-narrative report dated in March 1995, 
a VA counseling psychologist found that the veteran had an 
impairment in employability, his service-connected 
disabilities materially contributed to his impairment, he had 
overcome the effects of this impairment, and the veteran did 
not have an employment handicap.  Later that month the 
veteran was informed of the determination that he did not 
have an employment handicap and that his service-connected 
disability did not materially interfere with his 
employability.  He filed a timely appeal as to this decision.  

In 2004, the veteran requested additional vocational 
rehabilitation services.  In a counseling record-narrative 
report (supplemental sheet) dated in April 2007, a VA 
counselor found that the veteran had an impairment in 
employability, and his service-connected disabilities 
materially contributed to his impairment; however, he had 
overcome the effects of this impairment, based on continuous, 
suitable employment since [August 1994].  

The veteran essentially contends that his service-connected 
disabilities create a serious employment handicap.  He also 
notes that the VA medical facility for which he works as a 
housekeeper does not make accommodations for his health 
problems.  He has provided employment documents showing that 
his employer proposed to suspend him because of frequent 
tardiness and being absent without leave.  He contends his 
frequent tardiness and being absent without leave is due to 
his service-connected disabilities.  He also noted at his 
hearing in December 2007 that he was still employed at the 
facility.  

While the veteran met the service-connected disability 
criteria for basic entitlement to vocational rehabilitation 
training, there is no probative evidence of an employment 
handicap.  See 38 C.F.R. § 21.40(b), supra.  In addition, 
several VA counselors have determined that he has overcome 
the employment impairment caused by his service-connected 
disabilities through employment in an occupation consistent 
with his abilities, aptitudes and interests, and is 
successfully maintaining such employment.  See 38 C.F.R. § 
21.51(f)(2)(iii), supra.  The veteran's belief to the 
contrary is considered plausible; however, the opinions of 
the VA counselors, noted above, warrant a higher degree of 
probative weight.  These evaluators are considered to have a 
greater level of expertise as to such matters as a result of 
their training and experience.  The veteran has submitted no 
evidence that he either attempted or was unable to obtain any 
employment based upon his existing abilities since filing his 
claim.  In addition, he has submitted no evidence that he is 
tardy or absent without leave because of any disability.  

In the case of Davenport v. Brown, 7 Vet. App. 476 (1995), 
the United States Court of Appeals for Veterans Claims 
(Court) struck down the provisions of 38 C.F.R. § 
21.51(c)(2), including 38 C.F.R. § 21.51(c)(2), (e), 
(f)(1)(ii), and (f)(2), that utilized the "materially 
contribute" language, and required a causal nexus between a 
veteran's service-connected disability and his employment 
handicap.  Pursuant to the Court's holding in Davenport, 
consideration must be given to all of the veteran's 
disabilities, both service-connected and nonservice-
connected, in making a determination as to whether an 
employment handicap exists.  Subsequent to the Davenport 
decision, Congress enacted Pub. L. 104-275, Title I, § 101, 
Oct. 9, 1996, 110 Stat. 3324, which reestablished the 
requirement that the veteran's employment handicap must be 
the result of service-connected disability in order to be 
entitled to Chapter 31 benefits.  However, this appeal 
originated prior to that amendment; consequently, the amended 
version is not applicable in this case.  The claim must still 
be denied under the Court's holding, as no employment 
handicap was found, and the veteran's counselors noted that 
he has overcome his impairment to employability, pursuant to 
38 C.F.R. § 21.51(f)(2)(iii), a part of the regulation which 
was not struck down by the Court.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to additional 
vocational rehabilitation service under Chapter 31 is not 
warranted.


ORDER

Entitlement to additional vocational and rehabilitative 
services under Title 38, U.S.C.A., Chapter 31 is denied.


REMAND

If a veteran is not found to have an employment handicap, a 
separate determination of his eligibility for employment 
assistance must be made under § 21.47.  38 C.F.R. § 21.51(g).  
This determination may only be made by a counseling 
psychologist in the Vocational and Rehabilitation and 
Employment Division.  38 C.F.R. § 21.51(h).  Eligibility for 
employment assistance may be granted to an individual who has 
completed a period of rehabilitation to the point of 
employability under Chapter 31, and is employable.  38 C.F.R. 
§ 21.47(a)(1).  This determination has not been made in 
accordance with the applicable regulations.  Thus, the 
veteran's case must be reevaluated per 38 C.F.R. § 21.47 to 
determine if he is eligible for employment assistance to 
secure suitable employment.

The veteran has been waiting along time for the matter under 
appeal to be resolved.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Provide the veteran with notice of 
the provisions of 38 C.F.R. § 21.47.  

2.  Return the veteran to evaluation and 
planning status and schedule him for an 
evaluation to determine if he needs 
employment services to secure suitable 
employment. 

3.  Then, readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


